Citation Nr: 1126376	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-19 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1968 to November 1972, and from February 1973 to July 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2009, the Board remanded the claim to afford the Veteran a VA examination, which was done in February 2010.  No further action to ensure compliance with the Board's remand directive is needed.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The lumbar spine disability is manifested by flexion of 60 degrees or greater and a combined range of motion greater than 120 degrees without muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis or objective neurological abnormalities or incapacitating episodes having a total duration of at least two weeks but less than four weeks at any time during the appeal period


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5242 (2010).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment. 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).






In this case the RO provided pre-adjudication VCAA notice by letter, dated in July 2005, on the underlying claim of service connection for a low back disability.  Where, as here, service connection has been granted and the initial disability rating and effective date has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  In essence, VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable on the initial rating claim, following the grant of service connection.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained service treatment records and VA records and afforded the Veteran VA examinations in October 2005, September 2006, February 2008, and February 2010.  

The Board has reviewed the examination reports and finds that the reports are adequate to rate the disability. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Each examination included range of motion testing and neurologic examination.  In addition, there was a description of the Veteran's pertinent medical history, consideration of the Veteran's subjective complaints; and review of the Veteramn's file.  


As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  

REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated in November 2005, the RO granted service connection for degenerative joint disease of the lumbar spine with an evaluation of 10 percent effective June 15, 2005.  The Veteran has appealed the assigned rating.

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).






Rating Criteria

VA regulations provide for evaluation of degenerative joint disease rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating Intervertebral Disc Syndrome), whichever method results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5242 and 5243.  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code depending on the particular nerve or nerve group that is affected.  38 C.F.R. § 4.71a, Note (1).

Under Diagnostic Code 5242, a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, where the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, where the combined range of motion of the thoracolumbar spine is less than 120 degrees; or, where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

For rating purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.

Under the Formula for Rating Intervertebral Disc Syndrome, a 10 percent disability rating is awarded for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  The criteria for a 20 percent rating are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).

When rating a disability of the musculoskeletal system, functional loss due to pain, weakened movement, fatigability, and pain on movement are factors to be considered.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered. 38 C.F.R. § 4.59.

Facts

VA records in March 2005 showed hyperostosis about the articular facets at L4-5 and L5-S1, bilaterally, and narrowing to the L1-2, L2-3, and L3-4 intervertebral disk spaces with minimal associated end-plate spurring.  In August 2005, a MRI revealed degenerative changes at L2-3, L3-4, and L4-5 and arthritis, but no disc herniation or central stenosis at any level.  

On VA examination in October 2005, the Veteran complained of constant pain, weakness, stiffness, fatigability, and lack of endurance across his low back, especially on the left side, which he said radiated to the left thigh.  He denied any bowel or bladder complaints.  He also denied any unsteadiness or falls, and denied using any assistive walking devices or braces.  He stated that he walked a mile a week to stay fit.  The Veteran added that he was able to go about his activities of daily living, but tended to avoid tasks involving heavy pulling, pushing, and lifting, as well as recreational activities such as jogging or running.

For range of motion, forward flexion was to 90 degrees, left and right lateral flexion was to 30 degrees, extension was to 30 degrees, and left and right lateral rotation was to 30 degrees.  The combined range of motion was 240 degrees. 

Posture and gait were normal.  The examiner noted that there was no painful motion, but there was some stiffness.  There was also no spasm or weakness, but there was tenderness over the left lumbosacral area.  Repetitive movement did not decrease the range of motion or coordination.

The sensory and motor examinations were normal.  The Lasegue's sign was negative bilaterally.  The reflexes were also normal.  The diagnosis was degenerative joint disease of the lumbar spine with no radiculopathy.

On VA examination in September 2006, the Veteran complained of constant throbbing pain.  He denied any bowel or bladder complaints, and he denied any unsteadiness or falls.  He also denied using any assistive walking devices, but reported that he used a back brace.  He stated that he was able to walk a mile.  He complained of pain with prolonged sitting, but he was able to go about his activities of daily living, including driving.  

For range of motion, forward flexion was to 90 degrees, left and right lateral flexion was to 20 degrees, extension was to 10 degrees, and left and right lateral rotation was to 30 degrees.  The combined range of motion was 200 degrees.  There was no spasm or guarding, but there was tenderness with preserved spinal contour and tenderness in the left lower lumbar muscles.  Posture and gait were normal.  There was no change in motion on repetition and resisted testing of the spine, and no additional limitation was noted.

Sensory and motor examinations were normal, as were muscle tone and strength.  Reflexes and Lasegue's sign were also normal.  The diagnosis was degenerative joint disease of the lumbar spine with mild degenerative disc disease.

On VA examination in February 2008, the Veteran complained of chronic pain in the lumbosacral region with intermittent distribution in the left lateral thigh, which he described as 8-10/10 in intensity.  He also complained of flare-up with bending activities and that he was unable to bend without incapacitation.  He denied any bowel or bladder complaints.  

The Veteran also denied any unsteadiness or falls and he denied using any assistive walking devices or braces.  He stated that he was able to walk 2 to 3 blocks, but he was unable to participate in any recreation activity and his driving tolerance was limited.  He stated that he had missed about 8 days of work in 2007, but denied any incapacitating episodes in the prior twelve months.  

For range of motion, extension was to 10 degrees, bilateral lateral flexion and rotation were to 20 degrees.  The Veteran stated that he was unable to forward flex due to severe pain.  There were no lumbar spasms, kyphosis or scoliosis, but here was paralumbar guarding in the left side.  The spine was symmetrical and posture was normal, but gait was antalgic and guarded.  There was no change in motion or additional limitation with repetition.  

Sensory and motor examinations were normal, as were muscle tone and strength.  The deep tendon reflexes were also normal.  The Lasegue's sign was negative bilaterally.  The diagnosis was L2 through L5 degenerative disease as well as facet joint hypertrophy and foraminal narrowing at L3-4 and L4-5 level with lumbosacral strain.  

On VA examination in February 2010, the Veteran complained of a constant dull ache in the lower back with increased discomfort on prolonged standing, walking, repetitive bending and lifting and prolonged positioning.  He also complained of numbness in the lateral left upper thigh, but denied any radiating pain from the lower back to the lower extremities.  He denied any bowel or bladder complaints.  He also denied any unsteadiness or falls, and he denied using any assistive walking devices or braces.   He stated that he was able to walk a mile and a half without discomfort.  He stated that he took oral pain medication, and modified his activities and rested, as needed.  He denied any incapacitating episodes in the past twelve months, and any impairment in his activities of daily living, including driving.    

Physical examination found the back musculature to be symmetrical in appearance and well developed with good strength and muscle tone.  The vertebræ were midline and without tenderness on palpation.  

Percussion revealed mild tenderness in the lower lumbar area.  For range of motion,  extension was limited to 10 degrees, forward flexion was to 90 degrees, left and right lateral flexion were to 30 degrees, and left and right lateral rotation were to 45 degrees.  The combined range of motion was 250 degrees.  Posture and gait were normal, and there was no evidence of muscle spasm or guarding, or ankylosis.  There was also no change in motion on repetition and resisted testing of the spine, and no evidence of any additional limitation of movement following a minimum of three repetitions of range of motion testing in all spheres due to increased pain, weakness, lack of endurance, or loss of coordination.

Sensory and motor examinations were normal, as were muscle tone and strength.  The deep tendon reflexes were 2+/4 and symmetrical.  Extremity strength was symmetrical.  The examiner stated that there was no evidence of a neurological disorder or deficit.  The diagnosis was chronic lumbar strain and degenerative disc disease and degenerative joint disease of the lumbar spine.  

Analysis

When interpreted in light of the Veteran's history and reconciling the various reports into a consistent picture, the evidence reflects a consistent picture of flexion at or greater than 60 degrees, and a combined range of motion greater than 120 degrees, throughout the appeal period.  There was also no additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, or incoordination, to include during repeated use; no muscle spasms; and no evidence of abnormal spinal contour at any time during the appeal period.  Accordingly, the Board finds that the criteria for an initial disability rating higher than 10 percent under Diagnostic Code 5242 are not met at any time during the appeal period.

While the Veteran refused to forward flex during the 2008 examination, the examiner found no evidence of a postural abnormality or of ankylosis.  




As the preceding range of motion testing in 2005 and 2006, and subsequent range of motion testing in 2010, all found forward flexion to 90 degrees, the Board determines that the Veteran's inability to forward flex in 2008 was not consistent with the overall disability picture over the entire appeal period, covering the last five years.  As the preponderance of the evidence is against the claim for a rating higher than 10 percent under Diagnostic Code 5242, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

While the Veteran is competent to describe low back pain and left thigh numbness, nevertheless, there is no objective examination evidence of functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use, so a rating based on additional functional loss is not warranted.  38 C.F.R. §§ 4.40, 4.45, DeLuca, 8 Vet. App. 202.  

As for objective neurologic abnormalities, there is no clinical evidence of sensory involvement or loss of motor function at any time during the appeal period.  The preponderance of the evidence is accordingly against a rating for objective neurologic abnormalities under Diagnostic Code 8520, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

As for evaluation under Diagnostic Code 5243, the Veteran did not have any incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, of at least two weeks but less than four weeks duration at any time during the appeal period.  The preponderance of the evidence is accordingly against a rating greater than 10 percent under Diagnostic Code 5243, and the 
benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

In accordance with Fenderson the Board has also considered whether a staged rating is appropriate.  However, the lumbar spine disability did not meet the criteria for a rating higher than 10 percent at any time during the appeal period.  As such, a staged rating is not warranted.  


Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service- connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service- connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's lumbar spine disability level and symptomatology, and provide for higher ratings for more severe symptomatology.   As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial disability rating higher than 10 percent for degenerative disc disease of the lumbar spine is denied.

____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


